Case 0:18-cv-63141-WPD Document 16 Entered on FLSD Docket 02/17/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 18-CV-63141-WPD


  MARK EDELSBERG,
  individually and on behalf of all
  others similarly situated,                                    CLASS ACTION

          Plaintiff,                                            JURY TRIAL DEMANDED

  v.

  RE FLORIDA HOMES, LLC,

        Defendant.
  __________________________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Plaintiff Mark Edelsberg, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

  voluntarily dismisses the instant action. All claims of Plaintiff, individually, are hereby dismissed

  without prejudice.


  Date: February 17, 2019



                                                                Respectfully submitted,



                                                                IJH Law

                                                                /s/ Ignacio J. Hiraldo
                                                                Ignacio J. Hiraldo
                                                                Florida Bar No. 0056031
                                                                1200 Brickell Ave Suite 1950
                                                                Miami, FL 33131
                                                                Email: ijhiraldo@ijhlaw.com
                                                                Telephone: 786.496.4469
                                                                Counsel for Plaintiffs and the Class
Case 0:18-cv-63141-WPD Document 16 Entered on FLSD Docket 02/17/2019 Page 2 of 2



                                                                HIRALDO P.A.
                                                                Manuel S. Hiraldo
                                                                Florida Bar No. 030380
                                                                401 E. Las Olas Boulevard
                                                                Suite 1400
                                                                Ft. Lauderdale, Florida 33301
                                                                Email: mhiraldo@hiraldolaw.com
                                                                Telephone: 954.400.4713
                                                                Counsel for Plaintiff


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 17, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.


                                                                IJH Law

                                                                /s/ Ignacio J. Hiraldo
                                                                Ignacio J. Hiraldo
                                                                Florida Bar No. 0056031
                                                                1200 Brickell Ave Suite 1950
                                                                Miami, FL 33131
                                                                Email: ijhiraldo@ijhlaw.com
                                                                Telephone: 786.496.4469
                                                                Counsel for Plaintiffs and the Class
